DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on June 08, 2021.
The amendment to the specification filed June 08, 2021 is entered.
Claims 10-12 and 14-17 are currently pending and have been examined.
Claims 10-12 and 14 are amended.
Claims 15-17 are new.
Applicant’s amendment to the specification, overcomes the objection to the specification, set forth in the Non-Final Rejection mailed December 14, 2020.  The objection is withdrawn.
Applicant’s cancellation of Claims 1-9 and 13 and amendment of Claims 12, and 14 fails to overcome the rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, set forth in the Non-Final Rejection mailed December 14, 2020.  The rejection is maintained.
While the Cancellation of Claims 1-9 and 13 cause the rejection of those claims to be moot, Claims 12 and 14, still recite a method without method steps.  Because of this, the claims continue remain indefinite.  The rejection is updated and maintained below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filling chambers each have at least one seal must be shown or the feature(s) canceled from the claim 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Titel should be spelled Title.
Claim 1 is continuously recalled in paragraphs [0001], and [0012] of the specification, however, Claim 1 has been cancelled.  Please update.  
Appropriate correction is required.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 recites, “[t]ransport box for the transport …” in line 1; however, Examiner suggests that it should recite, “[a] transport box for the transport …” 
Note: missing the indefinite article “A”.
Claim 10 recites, “a cell wall, which surrounds the internal space, wherein the internal space comprises bottom, side and lid walls,” in lines 5-6; however, Examiner suggests that it should recite, “a cell wall, which surrounds the internal space, wherein the internal space comprises a lid, with bottom and side walls.”  For clarity.
Claim 11 recites, “thermo- protection-storage-cells” in lines 2-3; however, Examiner suggest that it recite, ”thermo- protection-storage-cell.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately" in Claims 10 and 15-16 is a relative term which renders the claims indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification, as originally filed, provides no definition or guidance with respect to the term “approximately,” and in the absence of such definition or guidance, one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention. For the purpose of this examination, the term will be interpreted as any temperature within ±50 degrees of the cited temperature range.
Claim 10 recites the limitation “at least one thermo-protection-storage-cell for ensuring a temperature range from a lower temperature to an upper temperature” in lines 8-9; however, the lower temperature range and upper temperature range have already been introduced in lines 2-3 of Claim 10.  Thus, it is unclear as to whether, the limitation is referring to the same temperature range as that previously cited, or an at least one thermo-protection-storage-cell for ensuring a temperature range from the lower temperature to the upper temperature.”
Claim 10 recites the limitation “wherein each of the thermo-protection-storage cells includes a cell body and two filling chambers which are arranged in the cell body, the two filling chambers of each of the at least one thermo-protection-storage cells” in lines 10-13; and recites the limitation “one of the two filling chambers of each of at least one the thermo-protection-storage cells is filled with a first phase-change material which changes its phase approximately at the lower temperature, and 
one of the two filling chambers of each of at least one the thermo-protection-storage cells is filled with a second phase-change material which changes its phase approximately at the upper temperature” in lines 16-21.  There is insufficient antecedent basis for these limitations.  Further, in line 8 of the claim, the limitation “at least one thermo-protection-storage cell” is recited.  Thus, it is unclear regarding the nexus between at least one (singular) and each (implying multiple).  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as wherein each of the at least one thermo-protection-storage cells includes a cell body and two filling chambers which are arranged in the cell body, the two filling chambers of each of the at least one thermo-protection-storage cells.  Similar interpretation will be used in lines 16-21 of Claim 10.
Claim 11 is rejected using similar rationale to that of Claim 10 regarding the thermo-protection-storage cell
The limitation “use of a transport-box according to claim 10…” of Claims 12 and 14 renders the claims indefinite.  The claims recite use of the transport box, but do not recite any particular steps regarding the actual use of the box.  A claim is held to be indefinite where the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced, the claim (see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).   Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness (see MPEP §2173.05(q)). As such, one of ordinary skill in the art would not be apprised of the scope of the claim.  For the purpose of this examination, the claim will be interpreted as best understood by Examiner.  Examiner suggest amending the claim language to recite “A method comprising transporting the box” to overcome this rejection.  
Claim 17 is rejected as depending from the rejected Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (U.S. Patent Application Publication No. 2011/0248038) hereinafter “Mayer,” in view of Kano et al (JP2001330351A) hereinafter “Kano.”

Regarding Claim 10, Mayer discloses:
	A transport box (10, see Figs 1-3B, paragraph [0002]) for the transport of a temperature- sensitive good in a temperature range between a lower temperature of approximately 2 degrees Celsius and an upper temperature of approximately 8 degrees Celsius, comprising: 
an internal space (19) to receive the temperature-sensitive good, and 
a cell wall (interior face of 40, see Fig 3B), which surrounds the internal space (19), wherein the internal space (19) comprises a lid (12), with bottom and side walls (40, see Figs 3A-3B, paragraph [0043]), 
wherein 
at least one thermo-protection-storage-cell (60) for ensuring a temperature range from the lower temperature to the upper temperature is arranged in the cell wall (interior face of 40) adjacent to each one of the bottom (40), side (40) and lid (12) walls of the internal space (19), wherein 
each of the at least one thermo-protection-storage cells (60) includes a cell body (70, see Fig 2B) and two filling chambers (69) which are arranged in the cell body (70), 
the two filling chambers (69) of each of the at least one thermo-protection-storage cells (60) are arranged flatly side by side (see Fig 2C), such that the two filling chambers (69) abut at the respective one of the bottom (40), side (40) and lid (12) walls of the internal space (19), 
one of the two filling chambers (69) of each of at least one the thermo-protection-storage cells (60) is filled with a first phase-change material (50) which changes its phase approximately at the lower temperature, and 
one of the two filling chambers (69) of each of at least one the thermo-protection-storage cells (60) is filled with a second phase-change material (50) which changes its phase approximately at the upper temperature.  
Mayer implicitly teaches, a first phase-change material which changes its phase approximately at the lower temperature, and a second phase-change material which changes its phase approximately at the upper temperature, but does not explicitly teach, a first phase-change material which changes its phase approximately at the lower temperature, and a second phase-change material which changes its phase approximately at the upper temperature.
In the same field of endeavor of passive temperature controlled containers, Kano teaches that it is well known in the art (see Fig 2, paragraphs [0001] and [0009] of 
Based on the teachings of Kano, it is known in the art of passive temperature controlled containers to include multiple types of PCM with different phase change temperatures including an upper and lower temperature range of approximately 2 and 8 degrees Celsius.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mayer, to incorporate the teachings of Kano, by using PCM of different phase change temperatures in the transport box of Mayer, thereby allowing prolonged cooling of the object being transported.  
Note that in Claim 10, the limitations bolded and underlined above are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 

Regarding Claim 11, Mayer in view of Kano as applied to Claim 10, further teaches, the transport box (10, see Fig 3B of Mayer), which comprises an 
insulation (30), wherein the insulation (30) covers the at least one thermo- protection-storage-cell(60).  

Regarding Claim 12, Mayer in view of Kano discloses:
A method comprising transporting a pharmaceutical medicament (see paragraph [0003] of Mayer) in a transport-box according to Claim 10 (see rejection of Claim 10 above).

Regarding Claim 15, Mayer in view of Kano as applied to Claim 10, further teaches, wherein the first phase-change material (50, see Fig 2B of Mayer) changes its phase between solid and liquid approximately at the lower temperature (see paragraph [0044]: ice (i.e. water) has a melting point of 0°C).  

Regarding Claim 16, Mayer in view of Kano as applied to Claim 10, and Kano further teaches, wherein the second phase-change material (6, see Fig 2 of Kano) changes its phase between solid and liquid approximately at the upper temperature (see paragraph [0011]: the cold storage material lithium chlorate trihydrate has a melting point of 8.1°C).  

Regarding Claim 17, Mayer in view of Kano as applied to Claim 10, further teaches, wherein the filling chambers (69, see Fig 2C of Mayer) each have at least one seal (80, 90, see paragraphs [0049]-[0050]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Kano, and further in view of Anti et al. (U.S. Patent Application Publication No. 2014/0021208) hereinafter “Anti.”
 Claim 14, Mayer in view of Kano, as applied to Claim 10, fails to explicitly teach, A method comprising transporting a human or of an animal organ in a transport-box according to Claim 10.  
 	However, in the same field of endeavor of passive temperature controlled containers, Anti teaches that is known in the art (see Figs 1-4, paragraph [0001] and [0004], Claim 1 of Anti), to provide a method for transporting a human or of an animal organ (see paragraph [0004]) using a transport box (2, see Fig 1) in order to safely and securely transport objects requiring a targeted temperature for a prolonged time (see paragraphs [0011]-[0012]).
Based on the teachings of Anti, it is known in the art to use a transport box for transporting human or of an animal organ.  Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Mayer, as modified by Kano, to incorporate the teachings of Anti by affording transport of human or of an animal organ into the transport box taught by  Mayer, thereby allowing the user safe and secure transport with a maximum performance time.  

Response to Arguments
Applicant’s arguments with respect to Claims 10-12 and 14
Applicant's arguments filed June 08, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ranade et al. (U.S. Patent Application Publication No. 2014/0353317).
Nahon (FR2851034)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763